COXE, District Judge.
I think the plaintiff is entitled to the benefits of the Fair Labor Standards Act of 1938, 29 U.S.C.A, § 201 et seq. The period involved is from November 15, 1943 to and including March 17, 1945. During this period the defendant was engaged in New York City exclusively in the production of binoculars for the United States Navy under a cost plus a fixed fee contract, and it is conceded by the defendant that upon the completion of the binoculars they were shipped to distant points and across state lines.
The plaintiff worked during the period as a record clerk and his duties were largely clerical, although at times he performed manual labor in the plant. His wages from November 15, 1943 to September 4, 1944 were $50 weekly, and from September 4, 1944 to and including March 17, 1945, $55 weekly. He was hired and worked on a basis of 48 hours a week and his hours of work were from 8:00 A. M. to 4:45 P. M., with three-quarters of an hour out for lunch, for six days in the week.
The plaintiff was engaged during the period of his employment in the production of goods for commerce, and he was neither an executive nor an administrative employee.
The plaintiff is entitled to recover overtime compensation of $286.92, less $25. 68 for a period of six weeks during which the plaintiff was absent from his work and received his regular wages, or the sum of $261.24. To this should be added the sum of $261.24 as liquidated damages, or a total of $522.48.
The plaintiff is also allowed the sum of $200 as a reasonable attorney’s fee.
The counter-claim of the defendant is dismissed.
There may be a judgment in favor of the plaintiff for $722.48, with costs.